Citation Nr: 0323933	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  01-10 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an effective date earlier than April 27, 2001, 
for the grant of a total disability rating due to individual 
unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law



ATTORNEY FOR THE BOARD

L.  J. Vecchiollo



INTRODUCTION

The veteran served on active duty from January 1952 to 
November 1955.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the 
Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO)-which, in part, granted a TDIU 
effective from April 27, 2001.  The veteran appealed for an 
earlier effective date for the TDIU.  


REMAND

After a preliminary review of this case, the Board finds that 
appellate adjudication is not yet warranted.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The VCAA 
is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002), and the implementing regulations are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).

The VCAA applies to an earlier effective date claim, and VA 
must advise the veteran that evidence of an earlier-filed 
claim can be presented.  See Huston v. Principi, 17 Vet. App. 
195 (2003).  

In the notice of disagreement (NOD), received in February 
2002, the veteran's attorney stated that VA must examine the 
complete claims file to determine the existence of any 
unadjudicated claims which would give rise to an earlier 
effective date for the TDIU.  On remand, the representative 
will be provided an opportunity to specify any such document 
in the record and present any argument as to why the document 
should constitute an informal claim for a TDIU.  

The effective date for an increase in disability 
compensation, such as a TDIU, will be the date of receipt of 
the claim or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(o)(1).  An exception to this rule applies 
under circumstances where evidence demonstrates that a 
factually ascertainable increase in disability occurred 
during the one-year period preceding the date of receipt of 
the claim for increased compensation.  In that situation, the 
law provides that the effective date "shall be the earliest 
date as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date."  See 38 U.S.C.A. § 5110(b)(2) (West 
2002); 38 C.F.R. § 3.400(o)(2) (2002); Harper v. Brown, 10 
Vet. App. 125 (1997); VAOPGCPREC 12-98 (Sept. 23, 1998).

The representative also contends that VA should obtain the 
veteran's complete medical treatment records from the VA 
Medical Centers (VAMCs) in Beckley, West Virginia, and 
Richmond, Virginia, to determine whether he is entitled to an 
earlier effective date for his TDIU.  The RO must attempt to 
obtain these treatment records since they may show the 
veteran was entitled to a TDIU (i.e., that it was factually 
ascertainable) during the year preceding the date of receipt 
of his claim on April 27, 2001.

Accordingly, this case is REMANDED to the RO for compliance 
with the preliminary notice and duty to assist provisions of 
the VCAA, and to have the claim reconsidered on the merits.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107), are fully complied with and 
satisfied.  In addition, the veteran and 
his attorney should be provided an 
opportunity to specify any document in 
the claims file and present any argument 
as to why that document should constitute 
an informal claim for a TDIU.

2.  The RO should contact the veteran to 
obtain the information necessary to 
acquire his complete medical treatment 
records, not currently on file, from the 
VAMCs in Beckley, West Virginia, 
and Richmond, Virginia.

3.  Thereafter, the RO should 
readjudicate the claim on the merits, 
i.e., de novo, based on all of the 
evidence in the claims folder (c-file).

4.  If the claim remains denied, send the 
veteran and his attorney a supplemental 
statement of the case (SSOC) and give 
them time to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




